Citation Nr: 1122766	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  10-11 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for residuals of a right knee injury (also claimed as arthritis).

3.  Entitlement to service connection for residuals of a left knee injury (also claimed as arthritis).

4.  Entitlement to service connection for residuals of a right elbow injury (also claimed as arthritis).

5.  Entitlement to service connection for residuals of a right wrist injury (also claimed as arthritis).

6.  Entitlement to service connection for residuals of a left forearm injury (also claims as arthritis).

7.  Entitlement to a permanent and total rating for pension purposes (non-service-connected pension).


REPRESENTATION

Appellant represented by:	Lisa Lee, Attorney


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from June 1975 to June 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to service connection for malaria, and residuals of bilateral knee, right elbow and wrist, and left forearm disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran did not have active military service during a period of war.



CONCLUSION OF LAW

The Veteran's military service does not meet threshold service eligibility requirements for VA pension benefits.  38 U.S.C.A. §§ 101(2), 1521(a) and (j), 5107(a) (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), imposes obligations on VA in terms of its duties to notify and assist claimants.  In cases such as this, however, where the decision rests on the interpretation and application of the relevant law, the Veterans Claims Assistance Act of 2000 does not apply.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).

A pension benefit shall be paid to wartime veterans who are permanently and totally disabled from non-service-connected disabilities that are not the result of willful misconduct.  38 U.S.C.A. § 1521(a).  Such benefits have a number of requirements, including that a veteran must have served in the active military, naval, or air service for 90 days or more during a period of war.  38 C.F.R. § 3.3(a) (3).

The Veteran's Certificate of Release or Discharge from Active Duty (DD Form 214) shows that he served on active duty from June 24, 1975 to June 22, 1979.

The sole question before the Board is whether the appellant has established threshold eligibility for a nonservice-connected pension.  Eligibility for VA pension benefits generally requires an initial showing that the claimant is a veteran who served on active duty for at least 90 days during a period of war.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.314.  Here, the evidence fails to show that the Veteran's period of service was during a period of war.  See 38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2.  The term "period of war" includes the Vietnam era that ended on May 7, 1975, inclusive.  38 U.S.C.A. §§ 101(29), 1501(4) (West 2002 & Supp. 2010); 38 C.F.R. § 3.2(f) (2010).  The specific dates encompassing the "periods of war" are set by statute (38 U.S.C.A. § 101(11)). 

According to his DD Form 214, the Veteran entered onto active duty on June 24, 1975, that was nearly six weeks after the end of the Vietnam era.  Service treatment records show that the Veteran was examined for enlistment on January 7, 1975,

However, the service department information shows that the Veteran entered onto active duty on June 24, 1975; even if he was earlier obligated to perform service or appear for service examination, he did not actually enter onto active duty until that date.

In this case, the Veteran did not actually enter onto active duty until June 24, 1975, and his entire period of active duty was during peacetime.  The Board is bound in its decisions by applicable statutes enacted by Congress.  38 C.F.R. § 19.5 (2010).  Congress did not enact any exceptions to the above- discussed legal provisions which would permit a grant of the requested benefit.  Thus, the Board is wholly without authority to disregard the applicable law, notwithstanding any extenuating circumstances or claims of fairness.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).

Accordingly, as the Veteran did not have any wartime service, basic eligibility for non-service-connected pension benefits is not established.  Since the Veteran's claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Basic eligibility for nonservice-connected pension benefits is denied.


REMAND

The Veteran seeks service connection for bilateral knee, right elbow and wrist, and left forearm disorders, and malaria.  He asserts that his orthopedic disorders were incurred while playing football in service from 1976 to 1978 and that he had malaria in 1977 or 1978 while stationed at Subic Bay, in the Philippines.  He indicated that he was in a coma for three weeks and on a medical hold for four months due to the malaria.  His June 2008 formal claim for VA benefits indicates that his malaria disorder began in January 1978.  

In a March 2010 signed statement, the Veteran indicated that he played football at Camp Lejeune, North Carolina, from approximately September to December 1976, during which he "broke bones and tore ligaments in both knees" and that he injured or broke his right elbow and incurred similar injuries during the 1978 football season.  He said that, in 1977, he caught malaria while in the Philippines.

In support of his claim, the Veteran submitted an undated photograph of himself in uniform with his left foot and lower extremity taped or casted and on a crutch.  He also submitted a March 2011 signed statement from a service comrade to the effect that he served with the Veteran in Japan from 1976 to 1978 and saw him have a broken leg.  It was further noted that the Veteran was hospitalized in the Philippines.

In July 2008, the National Personnel Records Center (NPRC) responded to the RO's request for the Veteran's service treatment records and provided a copy of the January 1975 enlistment examination.  In an October 2008 memorandum, the RO determined that the Veteran's service treatment records were unavailable.  In a March 2009 letter to a Member of Congress, it was erroneously noted that the Veteran's service treatment records were destroyed in a 1973 fire at the NPRC (the Veteran did not enter service until 1975).  

VA medical records, dated from 2008 to 2009, indicate that results of a September 3, 2008 x-ray of the Veteran's left and right elbows included a history of chronic elbow pain, with normal joint spaces and no fractures, normal bone density, and no evidence of joint effusion.  April and June 2009 clinical records show that the Veteran reported having knee pain since multiple football injuries in the 1970s in service and that, in July 2009, he gave a 30 year history of knee pain.  Results of a magnetic resonance image (MRI) of his left knee, performed in August 2009, showed a horizontal tear of the anterior horn of the lateral left meniscus and moderate tricomparmental chondromalacia.  The Veteran underwent a right knee arthroscopy in December 2009.  

The Veteran has also reported symptoms of chills, dizziness, and elevated blood pressure that he evidently believes represent relapses or residuals of malaria.  A private psychological evaluation, apparently performed in 2008, includes his report of having malaria 30 years ago in the Philippines, with current brief episodes of dizziness and blurred vision once or twice a week.

The Board notes that the Veteran is capable and competent to describe and identify a sense of malaria residuals and right and left knee, right wrist and elbow, and left forearm pain.  In light of his lay statements of experiencing a right and left knee, right elbow and wrist, and left forearm injuries, and malaria, in service, and right and left knee, right elbow and wrist, and left forearm pain, and malaria residuals, since service, the Board believes that the Veteran should be afforded a VA examination to determine the etiology of any right and left knee, right elbow and wrist, and left forearm, and malaria, disorders found to be present.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There also appear to be some outstanding VA medical records that must be obtained.  In the December 29, 2009 statement of the case (SOC), the RO discussed findings of a right elbow x-ray dated on August 15, 1996, that showed degenerative changes (see SOC at page 33) and that "VA treatment records note complaints of [right] wrist pain in 2004" (Id. at 34).  However the Board is unable to locate either the 1996 or 2004 record in the claims file.  

Moreover, in an October 2009 statement, the Veteran indicated that he received treatment at the VA medical center (VAMC) in Lake City, Florida, since 1982, and at the VA Outpatient Clinic in Tallahassee, Florida, from 1995 to 2008.  Thus, there appear to be some pertinent VA medical records which may affect the disposition of the instant claims that are not yet associated with the claim file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide approximate 90 day time frames (or at least the season and year) for his hospitalization and treatment for malaria in 1977 or 1978, and fractures and orthopedic injuries.  

2. Contact the base hospitals in Subic Bay, the Philippines, and Camp Lejeune regarding inpatient treatment of the Veteran for malaria and orthopedic injuries, respectively during the periods he specifies treatment or if he does not specify a period, from January 1, 1978 to March 31, 1978 for malaria at Subic Bay and from September 15 to December 15, 1976, and from September 15 to December 15, 1978 for treatment of orthopedic injuries at Camp Lejeune.  

3. Obtain a copy of the August 16, 1996 VA x-ray report of the Veteran's right elbow (discussed in the December 2009 SOC at page 33), the 2004 VA treatment records regarding right wrist pain (discussed in the SOC at page 34), and all medical records regarding his treatment at the VAMC in Lake City, Florida, for the period from 1982 to 2008, at the VA Outpatient Clinic in Tallahassee, for the period from 1995 to 2008, and at the VAMC in Gainesville, for the period from December 2009 to the present.  If any records are unavailable, memorandum detailing all efforts to obtain them should be placed in the claims file.

4. After the above development is completed, schedule the appellant for a VA orthopedic examination to determine the etiology of any right and left knee, right wrist and elbow, and left forearm disorders found to be present.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.  A complete history of the claimed disorders should be obtained from the Veteran. All indicated testing should be conducted.  All pertinent pathology should be noted in the examination report.

    The examiner should indicate whether there is a 50 percent probability or greater that any right and left knee, right wrist and elbow, and left forearm disorder, including degenerative joint disease, is related to service, including playing football during service.  The rationale for all opinions must be provided.

5. Schedule the Veteran for an appropriate VA examination to determine the etiology of any malaria or malaria residuals found to be present.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.  A complete history of the claimed disorder should be obtained from the Veteran.  All indicated testing should be conducted.  All pertinent pathology should be noted in the examination report.

    Does the Veteran have malaria or residuals of malaria?  If so, the examiner should indicate whether there is a 50 percent probability or greater that any malaria or residuals of malaria found to be present are related to service.  The rationale for all opinions must be provided.

6. Re-adjudicate the issues of entitlement to service connection for bilateral knee, right elbow and wrist, and left forearm disorders (also claimed as arthritis), and malaria.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


